DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 2/4/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 11070391 B2in view of Fata et al. (US 8781633 B2)

Current application
Patent US 11070391 B2
1. A method for configuring a management unit connected to at least one home automation installation  comprising at least one home automation device , a group of home automation devices , a home automation device type  or a group of home automation devices types , and at least one central control unit , the method being implemented by the management unit and comprising the following steps of: Configuring an alert  corresponding to the triggering of an alert notification  and/or an action upon fulfilling a trigger condition  relating to at least one state variable  for the at least one home automation device , the group of home automation devices , the home automation device type  or the group of home automation devices types ; the step of configuring an alert  being carried out based on at least one instruction of a first user  having a user profile of a first type ; Recording the declaration  of the supervision of the set of home automation devices  comprising at least the home automation device , by a second user  having a user profile of a second type ; Downloading  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device , for which the alert  has been configured, is related, in order to configure the central control unit  for the evaluation of the condition  and the emission of a notification of fulfillment of the condition to the management unit. 




2. The configuration method according to claim 1, comprising the following step of: Recording a first correspondence between said alert  and said home automation device , said group of home automation devices , said home automation device type  or said group of home automation devices types ; 

3. The configuration method according to claim 1, comprising the following step of: Recording a second correspondence between the at least one device  belonging to the set of home automation devices  and a user . 

4. The configuration method according to claim 1, further comprising the following step of: Defining a customized configuration of an alert  related to a device  or a device group, by the second user  having a user profile of a second type . 

5. The configuration method according to claim 1, further comprising the following step of: Providing the user having a profile of a first type with a first interface for configuring an Alert and with the corresponding trigger condition . 

6. The configuration method according to claim 1, further comprising the following step of: Providing the user having a profile of a second type  with a second interface for selecting installations, devices/parameters or state variables. 

7. The method for supervising a home automation installation  comprising at least one home automation device  related to a central control unit , the method being executed by a management unit connected to said installation  and comprising the following steps of: Receiving a notification message of fulfilling a condition from the central control unit, the notification message of fulfillment of a condition coming from the central control unit, the notification message of fulfillment of a condition corresponding to the fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device, the trigger condition having been configured by a first user  having a profile of a first type; Determining at least one second user  of a second type to be notified depending on a correspondence between the device  and said second user; Emitting at least one alert notification message to the at least one second user . 



















8. The supervision method according to claim 7, comprising the following step of: Checking the existence of a configuration specific to the second user concerning a desire to receive an alert notification in order to determine whether an alert notification is sent or not. 



9. The supervision method according to claim 7, comprising the following step of: Sending a message to the central control unit in order to trigger the execution of an action, in particular an action on the home automation device . 

10. The supervision method according to claim 7, comprising the following step of: Storing the values of the at least one state variable . 



11. The supervision method according to claim 8, comprising the following step of: Sending a message to the central control unit U in order to trigger the execution of an action, in particular an action on the home automation device . 

12. The supervision method according to claim 11, comprising the following step of: Storing the values of the at least one state variable . 



13. The supervision method according to claim 8, comprising the following step of: Storing the values of the at least one state variable . 



14. The supervision method according to claim 9, comprising the following step of: Storing the values of the at least one state variable . 


15. The configuration method according to claim 2, comprising the following step of: Recording a second correspondence between the at least one device belonging to the set of home automation devices and a user. 

16. The configuration method according to claim 15, further comprising the following step of: Defining a customized configuration of an alert related to a device or a device group, by the second user having a user profile of a second type. 

17. The configuration method according to claim 16, further comprising the following step of: Providing the user having a profile of a first type with a first interface for configuring an Alert and with the corresponding trigger condition. 

18. The configuration method according to claim 17, further comprising the following step of: Providing the user having a profile of a second type with a second interface for selecting installations, devices/parameters or state variables. 

19. The configuration method according to claim 2, further comprising the following step of: Defining a customized configuration of an alert related to a device or a device group, by the second user  having a user profile of a second type . 

20. The configuration method according to claim 3, further comprising the following step of: Defining a customized configuration of an alert related to a device or a device group, by the second user having a user profile of a second type.
1. A method for configuring a management unit connected to at least one home automation installation comprising at least one home automation device and at least one central control unit, the method being implemented by the management unit and comprising the following steps of: configuring an alert corresponding to a triggering of a notification and/or an action during a fulfilling of a trigger condition relating to at least one state variable for the at least one home automation device; the step of configuring the alert being carried out on a basis of instructions of a first user having a user profile of a first type, the user profile of the first type having rights that extend over all devices of a given type including the at least one home automation device; declaring a supervision of a set of home automation devices comprising the at least one home automation device for which the alert has been defined by a second user having a user profile of a second type, the user profile of the second type having rights that extend over the set of home automation devices, the second user supervising the set of home automation devices; and wherein the at least one home automation device corresponds to a category of devices which are identical or sharing characteristics and at least one definition of a state variable, and wherein the user profile of the first type corresponds to a first category of the user profile which have identical or sharing rights and the user profile of the second type corresponds to a second category of the user profile which have identical or sharing rights different from the rights of the first category of the user profile, wherein the second user upon receipt of the alert can perform maintenance on the at least one home automation device according to the alert. 
   
 2. The method according to claim 1, comprising the following step of: recording a first correspondence between the alert and the at least one home automation device. 
   




 3. The method according to claim 1, comprising the following step of: recording a second correspondence between the at least one automation device belonging to the set of home automation devices and the second user. 
    

4. The method according to claim 1, further comprising the following step of: defining a customized configuration of an alert related to a device or a device group, by the second user having the user profile of a second type. 
   


 5. The method according to claim 1, further comprising the following step of: providing the first user having the profile of the first type with a first interface for configuring an alert and with the corresponding trigger condition. 
   

 6. The method according to claim 1, further comprising the following step of: providing the second user having the profile of the second type with a second interface for selecting installations, devices/parameters or state variables. 
  

  7. A method for supervising a home automation installation comprising at least one home automation device and at least one central control unit, the method being executed by a management unit connected to the installation and comprising the following steps of: receiving a supervision message coming from the at least one home automation device and/or from the at least one central control unit, the supervision message comprising an information related to a value of at least one state variable of the at least one home automation device; determining at least one alert, configured on a basis of the instructions of a first user having a profile of a first type, having a trigger condition to be evaluated for at least one the home automation device; the at least one alert corresponding to the triggering of a notification and/or an action during the fulfilling of a trigger condition relating to the at least one state variable for the at least one home automation device, the profile of the first type having rights that extend over all devices of a given type including the at least one home automation device; evaluation the trigger condition of the at least one alert; determining at least one second user having a user profile of a second type, to be notified according to a correspondence between the at least one home automation device and the at least one second user, in the case where the trigger condition is met, the user profile of the second type having rights that extend over a set of home automation devices, the at least one second user supervising the set of home automation devices; and emitting at least one notification message to the at least one second user having the user profile of the second type, in the case where the trigger condition is met, wherein the second user upon receipt of the at least one notification message can perform maintenance on the at least one home automation device according to the at least one notification message. 
   
 8. The method according to claim 7, comprising a step of identifying a type of the at least one home automation device concerned by the supervision message, and wherein the step of determining the at least one alert having the trigger condition to be evaluated, is carried out on the basis of the type of the at least one home automation device. 
   
 9. The method according to claim 7, wherein the at least one alert is configured by the first user having the profile of the first type, and the step of determining the at least one second user to be notified corresponds to the determination of the at least one second user of the second type. 
    10. The method according to claim 5, comprising the following step of: sending a message to the central control unit for triggering the execution of an action, in particular an action on the at least one home automation device. 
 
11. The method according to claim 5, comprising the following step of: storing the values of the at least one state variable. 
   



 12. The method according to claim 5, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation device by the second user having the profile of the second type. 
   
 13. The method according to claim 7, comprising the following step of: verifying the existence of a user-specific configuration concerning a wish to receive notification in order to determine whether a notification is sent or not. 
   
 14. The method according to claim 2, comprising the following step of: recording a second correspondence between the at least one device belonging to the set of home automation devices and the second user. 
   
15. The method according to claim 2, further comprising the following step of: providing the second user having the profile of the second type with a second interface for selecting installations, devices/parameters or state variables. 
 
16. The method according to claim 8, wherein the at least one alert is configured by the first user having the profile of the first type, and the step of determining the at least one second user to be notified corresponds to the determination of the at least one second user of the second type. 
    
17. The method according claim 6, comprising the following step of: storing values of the at least one state variable. 
   




 18. The method according to claim 6, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation device by the second user having the profile of the second type. 
    

19. The method according to claim 7, comprising the following step of: verifying the existence of a customized configuration of the alert per the at least one home automation device by the second user having the profile of the second type. 
  

  20. The method according to claim 8, comprising the following step of: verifying the existence of a user-specific configuration concerning a request to receive notification in order to determine whether a notification is sent or not. 



	However, US 11070391 B2 does not expressly disclose (i) downloading  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device, for which the alert  has been configured, is related, in order to configure the central control unit  for an evaluation of the  trigger condition and an emission of a notification of fulfillment of the condition to the management unit in claim1, or (ii) receiving a notification message of fulfilling a condition from the central control unit , the notification message of fulfillment of the condition coming from the central control unit , the notification message of fulfillment of the condition corresponding to a fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device in claim 7.
Fata, from a similar field of endeavor, teaches both (i) downloading  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device, for which the alert  has been configured, is related, in order to configure the central control unit  for an evaluation of the  trigger condition and an emission of a notification of fulfillment of the condition to the management unit, or (ii) Receiving a notification message of fulfilling a condition from the central control unit , the notification message of fulfillment of the condition coming from the central control unit , the notification message of fulfillment of the condition corresponding to a fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device (Col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined (i.e. “downloaded”) by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln 46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to (i) download  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device, for which the alert  has been configured, is related, in order to configure the central control unit  for an evaluation of the trigger condition and an emission of a notification of fulfillment of the condition to the management unit, or (ii) receive a notification message of fulfilling a condition from the central control unit , the notification message of fulfillment of the condition coming from the central control unit , the notification message of fulfillment of the condition corresponding to a fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device as taught by Fata in the system taught by US 11070391 B2 in order to evaluate event condition and manage notifications of the event (as suggested in Fata Col 12 ln 46 to col 13 ln 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fata et al. (US 8781633 B2)
Regarding claim 1, Fata disclose a method for configuring a management unit connected to at least one home automation installation  comprising at least one home automation device , a group of home automation devices , a home automation device type  or a group of home automation devices types , and at least one central control unit  (fig. 1; col 1 ln 18-29: The present invention relates to communications systems and methods for monitoring and/or controlling a multitude of functionalities within various facilities and/or buildings (i.e. “home automation installation”). More particularly, the present invention relates to communications systems and methods for remotely monitoring and/or controlling a plurality of building functions relating to various utility, security, maintenance, etc. systems within a single building and/or a plurality of buildings. Even more particularly, the present invention relates to communication systems and methods for remotely monitoring and controlling various functionalities, including sensors, alarms, and/or other devices within a facility and/or a plurality of facilities. Also see col 4 ln 5 – col 6 ln 5: FIG. 1 illustrates an exemplary communications system 100, according to some embodiments of the present invention. The communications system 100 includes a building component 102, a network component 104, and a remote client component 106. The building component 102 is configured to communicatively coupled to the network component 104 and remote client component 106 (i.e. “management unit”). The remote client component 106 is configured to communicate with the building component 102 via network component 104. In some embodiments, the building component 102 can be configured to include a single building/facility and/or a plurality of buildings/facilities 110 (a, b, c) along with corresponding communications equipment and infrastructure that are configured to communicate with the network component 104. As stated above, the communications system 100 is configured to allow users to monitor, control and/or manage a wide range of building functionalities through a web interface or via mobile devices, which are shown in the remote client component 106. As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 (i.e. “at least one home automation device, a group of home automation devices, a home automation device type or a group of home automation devices types”) and control panels 112 (i.e. “at least one control unit”). Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided. Col 12 ln 46-47: The decision server 131 (i.e. “at least one control unit”) is configured to provide an intelligent control within the communications system 100.), the method being implemented by the management unit and comprising the following steps of: 
Configuring an alert  corresponding to the triggering of an alert notification  and/or an action upon fulfilling a trigger condition  relating to at least one state variable  for the at least one home automation device , the group of home automation devices , the home automation device type  or the group of home automation devices types ; the step of configuring an alert  being carried out based on at least one instruction of a first user  having a user profile of a first type  (figs. 5,12, and 22-25; col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 11 ln 65-col 12 ln 6: The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1-15: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-61: teaches a plurality of access levels and user groups); 
Recording a declaration of a supervision of a set of home automation devices  comprising at least the home automation device , by a second user  having a user profile of a second type  (col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 12 ln 7-13: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 15-18: there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-56: teaches a plurality of access levels and user groups); 
Downloading  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device, for which the alert  has been configured, is related, in order to configure the central control unit  for an evaluation of the  trigger condition and an emission of a notification of fulfillment of the condition to the management unit (Col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln 46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information.). 

Regarding claim 2, Fata discloses the configuration method according to claim 1, comprising the following step of: Recording  a first correspondence between the alert and the at least one home automation device, the group of home automation devices , the home automation device type  or the group of home automation devices types  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 3, Fata discloses the configuration method according to claim 1, comprising the following step of: Recording a second correspondence between the at least one device  belonging to the set of home automation devices  and a user  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 4, Fata discloses the configuration method according to claim 1, further comprising the following step of: Defining a customized configuration of an alert  related to a device  or a device group, by the second user  having a user profile of a second type  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 5, Fata discloses the configuration method according to claim 1, further comprising the following step of: Providing the first user  having the user profile of the first type  with a first interface for configuring an Alert  and with the corresponding trigger condition  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 6, Fata discloses the configuration method according to claim 1, further comprising the following step of: Providing a second user  having a profile of a second type  with a second interface for selecting installations, devices/parameters or state variables (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 7, Fata discloses the method for supervising a home automation installation  comprising at least one home automation device  related to a central control unit , the method being executed by a management unit connected to the installation  (fig. 1; col 1 ln 18-29: The present invention relates to communications systems and methods for monitoring and/or controlling a multitude of functionalities within various facilities and/or buildings (i.e. “home automation installation”). More particularly, the present invention relates to communications systems and methods for remotely monitoring and/or controlling a plurality of building functions relating to various utility, security, maintenance, etc. systems within a single building and/or a plurality of buildings. Even more particularly, the present invention relates to communication systems and methods for remotely monitoring and controlling various functionalities, including sensors, alarms, and/or other devices within a facility and/or a plurality of facilities. Also see col 4 ln 5 – col 6 ln 5: FIG. 1 illustrates an exemplary communications system 100, according to some embodiments of the present invention. The communications system 100 includes a building component 102, a network component 104, and a remote client component 106. The building component 102 is configured to communicatively coupled to the network component 104 (i.e. “management unit”) and remote client component 106 (i.e. “management unit”). The remote client component 106 is configured to communicate with the building component 102 via network component 104. In some embodiments, the building component 102 can be configured to include a single building/facility and/or a plurality of buildings/facilities 110 (a, b, c) along with corresponding communications equipment and infrastructure that are configured to communicate with the network component 104. As stated above, the communications system 100 is configured to allow users to monitor, control and/or manage a wide range of building functionalities through a web interface or via mobile devices, which are shown in the remote client component 106. As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 (i.e. “at least one home automation device) and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided. Col 12 ln 46-47: The decision server 131 (i.e. “at least one control unit”) is configured to provide an intelligent control within the communications system 100.) and comprising the following steps of: 
Receiving a notification message of fulfilling a condition from the central control unit , the notification message of fulfillment of the condition coming from the central control unit , the notification message of fulfillment of the condition corresponding to a fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device  (col 11 ln 21-col 11 ln 45: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. Col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information.), the trigger condition having been configured by a first user  having a profile of a first type  (figs. 5,12, and 22-25; col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. col 11 ln 21-42: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139. col 11 ln 65-col 12 ln 6: The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1 - col 16 ln 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. col 20 ln 26-61: teaches a plurality of access levels and user groups); 
Determining at least one second user  of a second type to be notified depending on a correspondence between the device  and said the at least one second user  (figs. 5, 6, 8, 10, 12, 23, 25, 39; col 11 ln 21-31: where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.; col 12 ln 7-10: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 39-43: For example, some users can be listed as administrators having the highest level of access, as indicated by the "^" symbols. FIG. 22 also provides information for each particular user and sites/buildings along with appropriate status and warnings. col 23 ln 18-22: HW Polling can also control all event/notification functionality. The "listener" functions can filter all "Events" from assigned building devices and initiate communication notification (e-mail, IM, phone, cell text messaging, etc.) to registered recipients. col 24 ln 62-66: The present invention can be configured to determine malfunction and/or temperature variation below designated levels (i.e., a predetermined threshold temperature level) and provide immediate notification to a central control unit and/or assigned personnel so that a corrective action can be taken. col 25 ln 15-29: The present invention is configured to monitor and relay alarm data to a central device and/or a handheld device (e.g., iPod, iPhone, blackberry, cellular telephone, PC, or any other suitable device) given to various care professionals and/or staff for immediate detection and swifter reaction time.); 
Emitting at least one alert notification message to the at least one second user  (figs. 5, 6, 8, 10, 12, 23, 25, 39; col 11 ln 21-31: where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.; col 12 ln 7-10: The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). col 15 ln 39-43: For example, some users can be listed as administrators having the highest level of access, as indicated by the "^" symbols. FIG. 22 also provides information for each particular user and sites/buildings along with appropriate status and warnings. col 23 ln 18-22: HW Polling can also control all event/notification functionality. The "listener" functions can filter all "Events" from assigned building devices and initiate communication notification (e-mail, IM, phone, cell text messaging, etc.) to registered recipients. col 24 ln 62-66: The present invention can be configured to determine malfunction and/or temperature variation below designated levels (i.e., a predetermined threshold temperature level) and provide immediate notification to a central control unit and/or assigned personnel so that a corrective action can be taken. col 25 ln 15-29: The present invention is configured to monitor and relay alarm data to a central device and/or a handheld device (e.g., iPod, iPhone, blackberry, cellular telephone, PC, or any other suitable device) given to various care professionals and/or staff for immediate detection and swifter reaction time.). 

Regarding claim 8, Fata discloses the supervision method according to claim 7, comprising the following step of: Checking the existence of a configuration specific to the at least one second user  concerning a desire to receive an alert notification in order to determine whether an alert notification is sent or not (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 
 

Regarding claim 9, Fata discloses the supervision method according to claim 7, comprising the following step of: Sending a message to the central control unit U in order to trigger the execution of an action, in particular an action on the at least one home automation device  (col 4 ln 5 – col 6 ln 5: As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided. Col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln 46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information.). 

Regarding claim 10, Fata discloses the supervision method according to claim 7, comprising the following step of: Storing the values of the at least one state variable  (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 11, Fata discloses the supervision method according to claim 8, comprising the following step of: Sending a message to the central control unit U in order to trigger the execution of an action, in particular an action on the at least one home automation device  (col 4 ln 5 – col 6 ln 5: As shown in FIG. 1, the building component 102 is configured to include at least one building 110 (a, b, c). Each building 110 includes control points 114 and control panels 112. Each control point represents a communication device (e.g., a sensor, a detector, etc.) that is coupled to or represents an element of or an actual particular system within a building, such as, electrical, lighting, heat, oil, gas, HVAC, security, etc. Control panels 112 are configured to communicate with control points 114 to receive/transmit data from/to the control points 114. For example, a control point 114 can be a sensor installed on a boiler's temperature gauge and can be configured to transmit temperature of hot water within the boiler whereas another control point can be installed on a burner ignition that is configured to receive a command to turn on the ignition if the water temperature within the boiler falls below a predetermined threshold. As can be understood by one skilled in the art other types of control points and respective communications can be provided. Col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information.). 

Regarding claim 12, Fata discloses the supervision method according to claim 11, comprising the following step of: Storing values of the at least one state variable  (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 13, Fata discloses the supervision method according to claim 8, comprising the following step of: Storing values of the at least one state variable  (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 14, Fata discloses the supervision method according to claim 9, comprising the following step of: Storing values of the at least one state variable  (col 9 ln 40-46: Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. Also see col 13 ln 4-32). 

Regarding claim 15, Fata discloses the configuration method according to claim 2, comprising the following step of: Recording a second correspondence between the at least one home automation device belonging to the set of home automation devices  and a second user  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission. Also see col 14 ln 11-53: As stated above, in some embodiments, the data warehouse 141 can be configured to maintain historical control point and event data that may be going back to the initial start of the communications system 100. The audit database 135 is configured to contain a log of all activities initiated by the users within the communications system 100. These may include commands from the user, automatic commands by the system generated based on specific settings, or any other data exchange.). 

Regarding claim 16, Fata discloses the configuration method according to claim 15, further comprising the following step of: Defining a customized configuration of an alert  related to a device  or a device group, by the second user  having a user profile of a second type  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 17, Fata discloses the configuration method according to claim 16, further comprising the following step of: Providing the first user  having a profile of a first type  with a first interface for configuring an Alert  and with the corresponding trigger condition  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 18, Fata discloses the configuration method according to claim 17, further comprising the following step of: Providing the second user  having the profile of the second type  with a second interface for selecting installations, devices/parameters or state variables (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 19, Fata discloses the configuration method according to claim 2, further comprising the following step of: Defining a customized configuration of an alert  related to a device  or a device group, by a second user  having a user profile of a second type  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.). 

Regarding claim 20, Fata discloses the configuration method according to claim 3, further comprising the following step of: Defining a customized configuration of an alert  related to a device  or a device group, by the second user  having a user profile of a second type  (figs. 5, 6, 8, 10, 19, 23, and 25. col 6 ln 24-60: Prior to communications system 100 becoming operational, control points 114 and control panel 112 are installed in the various identified utility, security, or other systems located within buildings. Col 9 ln 35-46: using the building component 102's elements, the user is able to receive data (e.g., sensory data) and transmit commands to the building's functionalities for the purposes of management and/or control such functionalities (e.g., HVAC, electrical, telephone, lighting, gas, oil, heat, humidity level, etc.). Using these elements in the building component 102, the user is able to collect various current and/or historical data about operation of the building and/or its particular systems and make any requisite decisions whether or not to adjust operation of a particular functionality with the building. Such adjustments can be done manually, semi-automatically, and/or automatically. col 11 ln 21-col 12 ln 64: In some embodiments, where each user of the communication system 100 is assigned a specific role (e.g., owner, manager, customer service representative, service technician, etc.) the application server 127 can be further configured to manage all user permissions, alert notification lists, building definitions, as well as manages various operational databases 135-139.The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). col 15 ln 1- col 16 line 50: Referring to FIG. 1, the communications system 100 can be configured to include remote client component 106 that includes mobile applications 152, web applications 154, and/or other applications that can allow a user to control buildings 110. As shown in FIG. 1, the web applications can be configured to include a console application (as shown in FIGS. 36-40), which can be used by end users to monitor and control building function; an administrator application (as shown in FIGS. 31-35), which can be used by client (e.g., user, building owner, manager, etc.) staff to administer their accounts with system 100, staff user accounts and building profiles; and a platform manager application (as shown in FIGS. 18-30) which can be used by the staff to manage client accounts, billing, provide client support, as well as monitor and control client buildings. In some embodiments, there are also corresponding mobile applications 152 that allow users to activate or monitor control points for which they have permission.).
 
Response to Arguments
Applicant’s arguments filed 2/4/2022 have been considered but are moot and not persuasive because the arguments do not apply to new/additional citations of Fata being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Applicant argues that Fata does not expressly disclose (i) downloading  the trigger condition  of the alert  on the at least one central control unit  to which at least one home automation device, for which the alert  has been configured, is related, in order to configure the central control unit  for an evaluation of the  trigger condition and an emission of a notification of fulfillment of the condition to the management unit in claim1, or (ii) receiving a notification message of fulfilling a condition from the central control unit , the notification message of fulfillment of the condition coming from the central control unit , the notification message of fulfillment of the condition corresponding to a fulfillment of a trigger condition  relating to at least one state variable  of the at least one home automation device in claim 7; however the examiner respectfully disagrees. Fata teaches in col 11 ln 63 to col 12 ln 13: The application server 127 is also coupled to the decision server 131 that is configured to send notification messages to the application server 127. The decision server 131 is configured to determine whether a "notification event" has occurred based on settings that may be pre-defined by the user. If a notification event has occurred, a notification message is configured to be generated, which can include at least the following information: control point name, current state, event trigger (e.g., a predefined temperature range is exceeded, predetermined humidity level is exceeded, lighting has been left on beyond a predetermined period of time, etc.). The decision server 131 then sends the notification message to the application server 127, which is configured to maintain a list of users who are subscribed to receive such notification message and send out the notification message to the designated users over various communication channels (e.g., email, push, in-application, and SMS messaging, telephone call, or any other means). Col 12 ln 46 to col 13 ln 3: The decision server 131 is configured to provide an intelligent control within the communications system 100. In some embodiments, the decision server 131 is further configured to provide an automated response to user-configured conditions. For example, such responses can include automatically turning on the heat once the outside temperature reaches a pre-defined set-point temperature. In some embodiments, the decision server 131 is further configured to manage alert notifications that are can be generated based on the data received from the control points within a building 110. That is, if a given control point reaches a state defined by the end-user, the decision server 131 is configured to generate a notification message to be sent to one or more end-users (i.e., applications 152, 154, etc.). The decision server 131 is further configured to receive data on the status of control points directly from the gateway 125 and can be further configured to use the application server 127 for managing dissemination of the notification messages. As such, the decision server 131 is configured to be communicatively coupled to a gateway 125 on an upstream communication path for receiving data from the control points concerning events, state changes, commands, etc. On the downstream, the decision server is communicatively coupled to the application server 127 for pushing notification and other command, state, event data and information. Therefore, applicant’s arguments are deemed not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170084143 A1 - [0041] and [0013] The control panel 20 of FIG. 3 may also include a radio-frequency identification (RFID) circuit 58, in accordance with this disclosure. The RFID circuit 58 may allow a manufacturer, for example, to download configuration parameters into an onboard memory circuit 59 of the RFID circuit 58, for example, while the control panel 20 is in a sealed box in the factory. The RFID circuit 58 can write to the onboard memory 59 even when the control panel 20 is not powered up. When the control panel is an unpowered state, the RFID circuit 58 can receive power from an RF signal from an RF programming device, receive data embedded in the RF signal from the powered RF circuit, and, using the received power from the RF signal, store the data in the memory 59 that is otherwise unpowered. When the control panel 20 is powered up in a powered state, the processor 40 can read/receive the stored data from the memory 59 and configure the control panel 20 (and track other parameters and functions) using the received data and data stored in memory circuit 44.

US 20170039841 A1 - [0174] Specifically, as alluded to above, such a control panel configuration settings request may be received from the alarm control panel 14 during the installation or first-time use of the alarm control panel 14. In this regard, the firmware/software of the alarm control panel 14 may be configured, such that during the installation or first-time use, prior to operation, the alarm control panel 14 is configured to request the alarm control panel settings from the operator server 3. In this regard, alarm control panel 14 may be provided with appropriately configured firmware/software or other settings representing connection settings to the appropriate server 3 for the retrieval of the configuration settings. in embodiments, an encrypted configuration may be utilized for security purposes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        						

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684